IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


LOREEN SEDLAK AND THOMAS SEDLAK, : No. 87 WAL 2020
HER HUSBAND,                     :
                                 :
               Respondent        : Petition for Allowance of Appeal
                                 : from the Order of the Superior Court
                                 :
          v.                     :
                                 :
                                 :
CHERYL STURM,                    :
                                 :
               Petitioner        :


                                     ORDER



PER CURIAM

     AND NOW, this 26th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.